Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment under Rule 312
The applicant has not provided the status indicators for claim 27, and claim 29. This is improper.  
The office herein amends claim 27 and 29 to be indicated as “(NEW”). 
The rule 312 amendment is entered. 
Corrected Notice of Allowance 
The previous notice of allowance is indicated herein.
Claims 20, 24, 26, 27, 28, 29 and 30 are allowed.  
All other claims are cancelled. 
The case is now to proceed to issuance. 
Previous Examiner’s Amendment
	Claims 5, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 21, 22, 23, and 25 are all cancelled with prejudice. 
Please amend claim 20 and 24 as follows: 
20.    (Currently amended) Apparatus for an autonomous road vehicle, the apparatus comprising:
a processing system configured to receive wireless RF identification signals from nearby road objects during vehicle navigation and use the wireless identification signals to determine identifications of and relative distances to the nearby road objects;
computer vision; and
an autonomous vehicle control system configured to use the computer vision and the relative distances and the identifications assist the computer vision in identifying and locating the nearby road objects [[The apparatus of claim 17]], wherein the identifications and the relative distances determined from the wireless identification signals are used to update computer learning of the computer vision.

24.    (Currently amended) Apparatus for an autonomous road vehicle, the apparatus comprising:
a processing system configured to receive wireless RF identification signals from nearby road objects during vehicle navigation and use the wireless identification signals to determine identifications of and relative distances to the nearby road objects;
computer vision; and
an autonomous vehicle control system configured to use the computer vision and the relative distances and the identifications assist the computer vision in identifying and locating the nearby road objects, wherein the processing system creates a data structure containing the identifications and the relative locations of the nearby road objects, and wherein the vehicle control uses the identifications and the relative distances contained in the data structure of those nearby objects that were not identified or located by the computer vision, and [[The apparatus of claim 18]], wherein the processing system is configured to send the data structure to a mapping service; and wherein the processing system is configured to receive aggregated data structures from the mapping service and use the aggregated data structures to further enhance situational awareness.
Corrected Notice of Allowance
The board has affirmed all of the office’s rejections with the exception of two claims.  See page 23 of the appeal dated 10-29-20. 

No further appeal has been taken by the applicant.
Pursuant to 37 CFR 41.31(c), an appeal is presumed to be taken from the rejection of all claims. Where, in an appeal brief filed before January 23, 2012, an appellant withdraws some of the appealed claims (i.e., claims subject to a ground of rejection that the appellant did not present for review in the brief), and the Board reverses the examiner on the remaining appealed claims, the withdrawal is treated as an authorization to cancel the withdrawn claims.   See MPEP sec. 1214. 
The rule 312 amendment is entered. 
The previous notice of allowance is indicated herein.
Claims 20, 24, 26, 27, 28, 29 and 30 are allowed.  
All other claims are cancelled. 
The case is now to proceed to issuance. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668